DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James A. Larson on 7/28/21.

The application has been amended as follows: claim 23 is moved into claim 22, claim 30 is moved into claim 29, claim 24 depends on claim 22, and claim 31 depends on claim 29.

22.  A desktop plastic card printing system, comprising: 
a card input hopper configured to hold a plurality of plastic financial cards to be printed, each plastic financial card having an integrated circuit chip and/or a magnetic stripe; 

a thermal transfer print station downstream from the card input hopper, the thermal transfer print station includes a thermal transfer print ribbon having radiation curable ink, a ribbon supply that supplies the thermal transfer print ribbon, and a ribbon take-up that takes-up used portions of the thermal transfer print ribbon; [[and]] 
a radiation curing station downstream from the card input hopper, the radiation curing station includes one or more light emitting diodes that emit radiation to cure radiation curable ink applied to a plastic financial card; and
wherein the radiation cured ink on the plastic financial card has an abrasion resistance of at least 400 cycles.

23.  Canceled.

24.  The desktop plastic card printing system of claim [[23]] 22, wherein the abrasion resistance value is between about 600 cycles to about 800 cycles.

29.  A plastic card printing system, comprising: 
a plastic card input and a plastic card output; 
a thermal transfer print station that prints on a plastic card that has been input from the plastic card input, the thermal transfer print station includes a thermal transfer print ribbon having radiation curable ink, a ribbon supply that supplies the thermal 
a radiation curing station that includes one or more ultraviolet lights that emit ultraviolet radiation to cure radiation curable ink that has been applied from the thermal transfer print ribbon to a surface of the plastic card; 
wherein the radiation cured ink on the surface provides an abrasion resistance that is sufficient to permit the plastic card to be issued to a cardholder without a protective laminate or coating overlaying the radiation cured ink on the surface; and
wherein the radiation cured ink on the plastic card has an abrasion resistance of at least 400 cycles.

30.  Canceled.

31.  The plastic card printing system of claim [[30]] 29, wherein the abrasion resistance value is between about 600 cycles to about 800 cycles.

Election/Restrictions
Claims 22 and 29 are allowable. The restriction requirement between Inventions I through III, as set forth in the Office action mailed on 2/1/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 2/1/21 is withdrawn.  Claims 25-26 and 32-33, directed to Inventions I and II, are no longer 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 22, 24-29, and 31-35 are allowed.
The following is an examiner’s statement of reasons for allowance.
The reason for allowance of claim 22 is the inclusion of “wherein the radiation cured ink on the plastic financial card has an abrasion resistance of at least 400 cycles”.  The foregoing limitation(s), when combined with the other limitations of claim 22, has(have) not been taught, found, or suggested by the cited art.
Regarding claims 24-28, for the same reason as discussed above for parent independent claim 22, dependent claims 24-28 also contain(s) allowable subject matter.
The reason for allowance of claim 29 is the inclusion of “wherein the radiation cured ink on the plastic card has an abrasion resistance of at least 400 cycles”.  The 
Regarding claims 31-35, for the same reason as discussed above for parent independent claim 29, dependent claims 31-35 also contain(s) allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following reference(s) is/are considered pertinent to applicant's disclosure and is/are cited for disclosing related limitations to the applicant’s claimed and disclosed invention.  

Shay et al. (US 2003/0201317 A1) 
Teaches input and output hoppers for plastic credit card processing systems.  See fig. 2 and paras 2 and 95: input hopper 30, output hopper 50.  


Taylor et al. (US 2004/0012665 A1)
Teaches thermal transfer printing using UV-curable ink.  See Abstract, figs. 3-5 and paras 52-55.

Postle et al. (US 2017/0144476 A1)
Teaches using a UV LED for curing UV inks.  See claim 22.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN SEO whose telephone number is (571)270-1327.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JUSTIN SEO/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

July 28, 2021